DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation- 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim 7 discloses a method of separating and recovering unreacted olefinic monomers after production of a polyolefin resin using the apparatus of claim 1, which invokes 35 U.S.C. 112(f). 
A claim limitation that is written in means-plus-function format invokes 35 U.S.C. 112, sixth paragraph and is interpreted under the broadest reasonable interpretation as the structure, material or act described in the specification for performing the entire claimed function and equivalents thereof. MPEP 2181. A claim limitation is written in means-plus-function format if it uses a generic placeholder (i.e., a term having no structural meaning) that is modified by functional language without reciting sufficient structure, material or acts for performing the claimed function. MPEP 2181. A term is considered to be a generic placeholder if a skilled artisan reading the specification would not understand the term to have a sufficiently definite meaning as the name for the structure that performs the function. MPEP 2181 (l)(A). Terms such 
Here the apparatus of claim 7 disclosed in claim 1 recites:
“An olefinic monomer recovery apparatus used for separating and recovering unreacted olefinic monomers after production of a polyolefin resin, the apparatus comprising: 
a vertical-type heat exchange unit, and a knock-out drum unit, wherein the vertical-type heat exchange unit includes:
a heat exchange unit body in which a cooling medium for heat exchange is accommodated; 
and a plurality of heat transfer tubes through which a gas containing an olefinic monomer and a polyolefin wax passes, wherein the plurality of heat transfer tubes extend in a vertical direction and are installed in the heat exchange unit body so as to be submerged in the cooling medium, and wherein the knock-out drum unit includes: 
a gas inlet directly connected to the heat transfer tubes of the vertical-type heat exchange unit; 
a knock-out separating means for separating an olefinic monomer-containing gas and a polyolefin wax-containing liquid from the gas; 

and a second discharge tube, installed at a lower portion of the knock-out drum unit, for discharging the polyolefin wax-containing liquid.” (Emphasis added).

The limitation “a knock-out separating means for separating an olefinic monomer-containing gas and a polyolefin wax-containing liquid from the gas” is written in means-plus-function format and therefore invokes 35 U.S.C. 112(f) because it uses the generic placeholder “knock-out separating means” coupled with functional language “separating an olefinic monomer-containing gas and a polyolefin wax-containing liquid from the gas” without reciting sufficient structure for performing the function.  The term “knock-out separating means” is a non-structural generic placeholder because it describes function (i.e. that it is used to perform knock-out separation) rather than the mechanical structure used to perform this function (similar to “lever moving element” or “movable link member”). Additionally, the “knock-out separating means” is a generic placeholder because it is not a well-known term that takes its name from the function it performs (as with “filter or “screwdriver”). MPEP 2181 (l)(A).
A review of the specification indicates that the “knock-out separating means” corresponds to a tank that separates liquid droplets from gas using density differences or centrifugal forces.  Spec., Fig. 1, p. 11, ll. 22–p. 12, ll. 1–3. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims are rejected as follows:
Claims 7–10 are rejected under 35 U.S.C. 103 as being unpatentable over Beals et al., US 3,627,746 (“Beals”) in view of Kohlgruber, US 2005/0092444 (“Kohlgruber”) and Emoto, US 2018/0030181 A1 (“Emoto”).  
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Beals in view of Kohlgruber, Emoto and in further view of Bir, US 3,884,766 (“Bir”).
Claim 7 describes a method of separating and recovering unreacted olefinic monomers after production of a polyolefin resin using the apparatus of claim 1. The method comprises (a) supplying the gas including the olefinic monomer and the polyolefin wax to the plurality of heat 
Claim 1 describes an olefinic monomer recovery apparatus for separating and recovering unreacted olefinic monomers after production of a polyolefin resin. The apparatus comprising: a vertical-type heat exchange unit and a knock-out drum unit. The vertical-type heat exchange unit includes a heat exchange unit body in which a cooling medium for heat exchange is accommodated. The vertical-type heat exchange unit also comprises a plurality of heat transfer tubes through which a gas containing an olefinic monomer and a polyolefin wax passes.  The plurality of heat transfer tubes extend in a vertical direction and are installed in the heat exchange unit body so as to be submerged in the cooling medium. The knock-out drum unit includes a gas inlet directly connected to the heat transfer tubes of the vertical-type heat exchange unit. The knock-out drum includes a knock-out separating means for separating an olefinic monomer-containing gas and a polyolefin wax-containing liquid from the gas. The knock-out drum includes a first discharge tube, installed at an upper portion of the knock-out drum unit, for 
Beals discloses a general process of recycling ethylene after polymerization using a series of recycling coolers and knockout pots. Beals Fig. 1, col. 1, ll. 29–48. The process comprises, inter alia, supplying the gas of a polyethylene reactor effluent to cooler 13 to cool the gas. Id. at Fig. 1, col. 1, ll. 62–64. Separating the gas into a stream of recycled ethylene gas and a stream of polymer residue liquid using the following knockout pot 22. Id. at Fig. 1, col. 2, ll.1–3. The process is repeated by cooler and knockout pot series 14, 23 and 15, 24 for a through separation and recycling. Id. at Fig. 1, col. 2, ll. 3–5.

    PNG
    media_image1.png
    507
    946
    media_image1.png
    Greyscale

Beals does not disclose that the cooler, i.e., the heat exchange unit, is vertically oriented with a plurality of heat exchange tubes extends in a vertical direction.  Additionally, Beals does not disclose that the knock out drum 22 is directly connected to the heat transfer tubes. 
However, in the analogous art of heat exchanger and knock-out drum, Kohlgruber discloses an olefinic monomer recovery apparatus used for separating and recovering unreacted olefinic monomers after production of a polyolefin resin. Kohlgruber [0071] and [0063]. The apparatus comprises a vertical-type heat exchange unit (i.e., shell-and-tube heat exchanger 4), Id. at Fig. 3, [0080]. A knock-out drum unit (i.e., devolatilization chamber 5). Id. at Fig. 4, [0081].  The devolatilization chamber 5 is equivalent to the knock-out drum unit since they perform the same function of separating liquid from gas. MPEP 2183. The vertical-type heat exchange unit includes a heat exchange unit body (i.e., outer jacket 10) in which a cooling medium for heat exchange is accommodated (a heating medium is accommodated in the outer jackets). Id. at Fig. 3, [0080]. It is noted here that although Kohlgruber discloses a heating medium instead of a cooling medium inside the heat exchange unit body, Kohlgruber does disclose that the tube-bundle heat exchangers can be used for cooling fluids. Id. at [0081] and [0002]. Therefore, it would have been obvious for a person of ordinary skill in the art to have a reasonable expectation of success using the heat exchanger 4/chamber 5 of Kohlgruber in place of cooler 13/knockout drum 22 of Beals because these types of heat exchangers can also be used for cooling. Additionally, using the heat exchanger 4/chamber 5 of Kohlgruber in place of cooler 13/knockout drum 22 of Beals is basically just integrating two parts together. MPEP 2144.04(V)(B).
Kohlgruber also discloses a plurality of heat transfer tubes (i.e., heat exchange tube 8) which extend in a vertical direction and are installed in the heat exchange unit body 10 so as to be submerged in the cooling medium (as the tubes 8 are submerged in heating oil). Id. at Fig. 3, [0039] and [0084] and [0080]. It is noted here that the heating oil is a heat exchange fluid that can be used for cooling because Kohlgruber teaches that tube-bundle heat exchangers can be used for heating or cooling. Id. at [0002]. It is also noted here that although Kohlgruber does not explicitly disclose an olefinic monomer and a polyolefin wax pass through the heat exchange tubes 8, Beals discloses that the apparatus is used to recycle ethylene (olefinic monomer) and separate it from polyethylene (polyolefin). Beals col. 1, ll. 31–38. Beals also discloses the 
Kohlgruber further discloses that the knock-out drum unit 5 includes a gas inlet directly connected to the heat transfer tubes 8 of the vertical-type heat exchange unit (i.e., the perforations on the second perforated tray 9 are the gas inlet, which is directly connected to the heat transfer tubes 8). Kohlgruber Fig. 3, [0014]. It is noted here that although the prior art teaches a plurality of gas inlets. Those duplicated parts produce the same expected result, which is allowing polymer solutions to enter the knock-out drum. Thus those duplicated parts has no patentable significance. MPEP 2144.04(VI)(b) ("mere duplication of parts has no patentable significance unless a new and unexpected result is produced"). A knock-out separating means for separating an olefinic monomer-containing gas and a polyolefin wax-containing liquid from the gas (i.e., the olefinic monomer is separated from polymer in the devolatilization chamber 5, which inherently teaches a means for separating those components). Id. at Fig.4, [0081]. A first discharge tube (i.e., vapor take-off 7) installed at an upper portion of the knock-out drum unit (vapor take-off 7 is located at an upper portion of devolatilization chamber 5) for discharging the olefinic monomer-containing gas (for discharging vapor, which is olefinic monomer-containing gas. Id. at Fig.4, [0081]. A second discharge tube (i.e., discharge pump 6) installed at a lower portion of the knock-out drum unit 5 for discharge polymer solutions, which is polyolefin wax-containing liquid. Id. at Fig.4, [0081]. 


    PNG
    media_image2.png
    790
    435
    media_image2.png
    Greyscale

It would have been obvious for a person of ordinary skill in the art to use the apparatus disclosed by Kohlgruber in place of Beals’s heat exchanger unit 13 and knock-out drum unit 22 because the compact structure does not require complicated production of tubes since it only has one shaping process (Kohlgruber, [0010]). Additionally, it is suitable for removing high viscous polymer melts with low thermal load and narrow resident time (Kohlgruber, [0010]). Furthermore, the vertically oriented compact structure allows polymer melts to drop by gravity and thus reduce fouling. 
With this modification, modified Beals discloses a method of supplying gases in Beals’s line 12 into Kohlgruber’s heat exchanger 4, cooling Beals’s gas including the olefinic monomer and the polyolefin wax using Kohlgruber’s heat exchanger 4 in the same way that Beals’s heat exchanger 13 cools the gas, supplying the cooled gas from Kohlgruber’s heat exchanger 4 to 
As for the limitation of simultaneously supplying a separate ethylene gas to the plurality of heat transfer tubes so as to defoul a polyolefin wax or resin on a wall surface of the heat transfer tubes in the same process of (a), Beals discloses the use of ethylene gas to defoul coolers. Beals Abstract. Therefore, it would have been obvious to add a step of supplying the ethylene feed to the heat transfer tubes 8 of Kohlgruber’s heat exchanger 4 to defoul the heat transfer tubes 8 of Kohlgruber’s heat exchanger 4. With this modification, polyethylene wax and ethylene gas would be separated in Kohlgruber’s devolatilization chamber 5 in the same way that Beals’s knockout pot 22 separates the polyethylene wax and ethylene gas. Beals col. 1, ll. 37–38 and ll. 62–64. This step would be followed by the step of discharging the polyethylene wax using Kohlgruber’s discharge pump 6 and the step of discharging the ethylene gas using Kohlgruber’s vapor take-off 7. The separate ethylene gas would be discharged together with the olefinic monomer-containing gas.   
However, Beals as modified does not explicitly teach that the ethylene gas was added simultaneously to the heat exchange tubes in the step of (a).  
In the analogous art of heat exchange defouling in a polymerization process, Emoto discloses supplying liquefied a-olefin (i.e., ethylene) via pipes 2f through spray nozzles (jet nozzles) instilled in the tip of the piping 2f. Emoto Fig. 1, [0088]. Emoto also discloses that jet-nozzles are provided in the heat exchanger for supplying atomized droplets. Id. at claim 1. It is 
Beals as modified teaches the limitations of claim 9:
“The method of claim 7, wherein the gas containing the olefinic monomer and the polyolefin wax is supplied using a first inlet installed on an upper portion of the vertical-type heat exchange unit so as to be connected to the plurality of heat transfer tubes (the step of supplying the ethylene and polyethylene gas to Kohlgruber’s heat exchanger via feed pipe 13, which is located on an upper portion the heat exchanger 4 and connected to the heat transfer tubes 8) and wherein the ethylene gas is supplied using a second inlet (ethylene gas can be supplied via a separate inlet as discussed in claim 7, i.e., similar to piping 2f of Emoto).”
Claim 10 describes the method of claim 7. The knock-out separating means comprises a means for separating gas and liquid droplet using a density difference.
Kohlgruber’s devolatilization chamber 5 has the vapor take off 7 located on the upper portion of the chamber and the polymer discharge pump 6 located at the bottom of chamber.  A person of ordinary skill in the art understands that gases are less dense than liquids because their 
Claim 11 describes the method of claim 7. The method further comprising preventing inflow of wax and resin provided on the inlet side of the first discharge tube using a wall.
Beals as modified does not explicitly disclose the wall structure preventing the inflow of wax and resin on the inlet side of the first discharge tube using a wall.  
In the analogous art of polymer devolatilizer, Bir discloses an annular area 56, defined by the inner walls of the vessel 31 and the adjoining wall of heat exchanger 35, which serves the function of preventing polymer and wax inflow into the vapor take-off port 45. Bir Fig. 2, col. 7, ll. 38–47.
Response to Arguments 
Claim Objections
The examiner withdraws the claim objection because the applicant has amended the claim to overcome the objection. 
Claim Rejections - 35 USC § 112(b)
The examiner withdraws the claim rejection under 35 USC 112(b) because the applicant has amended the claim to overcome the rejection. 
Claim Rejections - 35 USC § 103
The applicant amended claim 7 to recite a further limitation of supplying the ethylene gas “directly” to the plurality of heat transfer tubes. Applicant Rem. dated Jan. 18, 2022 (“Applicant Rem.”) p. 6. The applicant further argues that Goossens fails to read on this further limitation Id. at p. 7. 
In view of the amended limitation, the examiner relies on Emoto to teach an ethylene stream supplied separately, simultaneously, and directly to a heat exchanger for the purpose of cleaning the heat exchanger. Details are provided above. And the applicant’s arguments are moot in view of the new ground of rejection.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIANPING HE whose telephone number is (571)272-8385.  The examiner can normally be reached on 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Qianping He/Examiner, Art Unit 1776                

/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776